Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:

Claim 1,
“a biomarker sensitive hydrogel, the biomarker sensitive hydrogel being configured to be positioned within the in vivo environment and configured to dimensionally change in response to interaction with one or more predefined biomarkers, wherein the biomarker sensitive hydrogel is unconstrained so as to be configured to resonate;
an ultrasound transducer configured to locate the biomarker sensitive hydrogel within the in vivo environment and configured to identify shift in acoustic resonance frequency of the biomarker sensitive hydrogel;
a computer system in electrical communication with the ultrasound transducer, the computer system having one or more processors and being configured to:
receive, from the ultrasound transducer, data relative to the resonance frequency of the biomarker sensitive hydrogel; 
determine, at the one or more processors, one or more changes of the biomarker sensitive hydrogel based on the received biomarker”

claim 19,
“at a first time, receiving data from an ultrasound receiver, the data comprising one or more characteristics of the biomarker sensitive hydrogel, wherein the biomarker sensitive hydrogel is unconstrained, so as to be configured to resonate;
determining a resonance frequency or acoustic absorption of the biomarker sensitive hydrogel;
at a second time, receiving additional data from the ultrasound receiver, the additional data comprising one or more updated characteristics of the biomarker sensitive hydrogel;
determining an updated resonance frequency or updated acoustic absorption of the biomarker sensitive hydrogel;
calculating a concentration of a biomarker based on the resonance frequency or acoustic absorption, and the updated resonance frequency or updated acoustic absorption of the biomarker sensitive hydrogel”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793